t c memo united_states tax_court aditya krishnan and shakti singh petitioners v commissioner of internal revenue respondent docket no 29769-14l filed date aditya krishnan and shakti singh pro sese brenn c bouwhuis for respondent memorandum findings_of_fact and opinion kerrigan judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or of the internal_revenue_code dated date upholding a proposed collection action for tax years and petitioners do not dispute tax_year and their petition addresses only tax years tax years at issue we must consider whether respondent’s determination to proceed with the collection action regarding petitioner’s unpaid income_tax liabilities for the tax years at issue was proper unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners were married and resided in california when they timely filed the petition petitioner husband is a patent attorney petitioners originally filed separate_income tax returns for each of the tax years at issue on the original returns filed for and petitioners each claimed the filing_status of single on the original return filed for petitioners each claimed the filing_status of married_filing_separately on or around date and while petitioners’ returns were under examination by respondent petitioners submitted joint income_tax returns for the tax years at issue on date respondent assessed the tax petitioners respondent conceded the accuracy-related_penalties pursuant to sec_6662 as initially included in the collection action for the tax years at issue reported as due on the submitted joint returns petitioners had not remitted payment for these amounts shortly after the joint income_tax returns were submitted respondent examined them and determined deficiencies in income_tax on date respondent issued petitioners a notice_of_deficiency for the tax years at issue on date petitioners filed a petition and were assigned docket no docket no was called for trial in san francisco california on date and set for re-call later that day during the re-call the parties submitted a stipulated decision that was a full concession by petitioners for the amounts of the deficiencies and penalties determined in the notice_of_deficiency the stipulated decision stated as follows pursuant to the agreement of the parties in this case it is ordered and decided that there are deficiencies in income_tax due from the petitioners for the taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively and that there are penalties due from the petitioners for the taxable years and under the provisions of sec_6662 in amounts of dollar_figure dollar_figure and dollar_figure respectively the amounts assessed did not include amounts previously assessed on petitioner husband’s previously filed returns for the tax years at issue a faxed copy of the stipulated decision was lodged with the court on date respondent mailed petitioners a letter attaching a clean copy of the previously lodged stipulated decision and requested that petitioners return the signed stipulated decision so that it could be filed with the court on date the court entered a fully executed stipulated decision in the case at docket no in accordance with the stipulated decision the deficiencies and penalties were assessed for the tax years at issue in date petitioners made payments totaling the amounts of tax deficiencies and penalties agreed to in the stipulated decision on date respondent sent petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 informing petitioners that respondent had filed a notice_of_federal_tax_lien nftl regarding petitioners’ income_tax liabilities for the and tax years petitioners timely requested a collection_due_process_hearing cdp hearing the cdp hearing was held over the telephone on date at the cdp hearing petitioners did not request any collection alternatives on date respondent issued petitioners a notice_of_determination sustaining the collection action for the tax years at issue opinion sec_6320 requires the secretary to provide written notice to a taxpayer when the secretary has filed an nftl against the taxpayer’s property and property rights see sec_6321 sec_6323 additionally the secretary must notify the taxpayer of his or her right to a cdp hearing sec_6320 the federal government obtains a tax_lien against the property and rights to property whether real or personal of a taxpayer with an outstanding tax_liability whenever a demand for payment has been made and the taxpayer neglects or refuses to pay sec_6321 122_tc_287 if the taxpayer requests a cdp hearing the hearing is conducted before an impartial officer_or_employee of the appeals_office sec_6320 b at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection action including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6320 sec_6330 following a cdp hearing the settlement officer must determine whether to sustain the filing of the nftl in making that determination the settlement officer is required by sec_6330 to consider whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the collection action balances the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary 117_tc_183 diamond v commissioner tcmemo_2012_90 slip op pincite see also sec_6320 i standard of review once the commissioner issues a notice_of_determination the taxpayer may seek review in this court sec_6330 where the validity of the underlying tax_liability is properly in issue we review that matter de novo 114_tc_604 114_tc_176 a taxpayer may challenge the underlying tax_liability during a cdp hearing if he or she did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have the opportunity to dispute such liability sec_6330 see also 122_tc_1 the court reviews administrative determinations by the appeals_office regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite in determining abuse_of_discretion we consider whether the determination was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 we have held that it is reasonable to interpret the term ‘underlying tax liability’ as a reference to the amounts that the commissioner assessed for a particular tax period montgomery v commissioner t c pincite thus ‘underlying tax liability’ may encompass an amount assessed following the issuance of a notice_of_deficiency under sec_6213 an amount ‘self-assessed’ under sec_6201 or a combination of such amounts id pincite the plain language of sec_6330 bars a taxpayer who has received a notice_of_deficiency from challenging his or her underlying tax_liability for that year whether the liability was determined by the taxpayer or the commissioner in a collection review proceeding inasmuch as the person was afforded a prior opportunity to challenge such liability under the deficiency procedures see id pincite petitioners submitted joint returns for the tax years at issue and these returns show taxes due to be paid petitioners made no payment with respect to these returns respondent examined these returns and issued a notice_of_deficiency after receiving the notice_of_deficiency petitioners filed a petition and the case was concluded with a stipulated decision at the appeals_office hearing and at trial petitioners argued only that the stipulated decision covered the total_tax liability for the tax years at issue petitioners could have challenged the tax_liabilities they reported for the tax years at issue when they filed their petition in the deficiency case it would therefore appear that petitioners had a prior opportunity to contest the underlying liabilities and are precluded from challenging them here by sec_6330 however respondent conceded that petitioners were entitled to challenge their underlying liabilities pertaining to the amounts of tax they reported on the joint income_tax returns for the years at issue we do not decide whether to accept respondent’s concession regarding underlying liability because petitioners are not successful even if underlying liability is at issue provided below is a brief analysis regarding why petitioners would not be successful even if the underlying liabilities were reviewed de novo generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 the taxpayer likewise bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of items underlying claimed deductions 503_us_79 sec_1_6001-1 income_tax regs under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed or shown that they meet the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue the burden_of_proof remains with petitioners sec_162 allows a deduction for ordinary and necessary expenses that a taxpayer pays in connection with the operation of a trade_or_business if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount the court may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making see 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir petitioners did not specifically identify which amounts reported as income or expenses on the joint returns they intended to challenge additionally they did not produce any substantiating documents or other evidence to support reducing the income reported or to substantiate additional deductions petitioners did not demonstrate that the assessments resulting from the amounts of tax they reported on the joint returns should be reduced or abated for any of the tax years at issue accordingly even under de novo review petitioners do not prevail therefore the standard of review is abuse_of_discretion see goza v commissioner t c pincite ii abuse_of_discretion we note that the settlement officer properly based her determination on the required factors the settlement officer verified that all legal and procedural requirements had been met considered the issues petitioner raised and determined that the collection action appropriately balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive than necessary petitioners have not advanced arguments or presented evidence allowing us to conclude that the determination to sustain the collection action was arbitrary capricious or without sound basis in fact or otherwise an abuse_of_discretion see 129_tc_107 petitioners also did not provide any collection alternatives we conclude that there was no abuse_of_discretion iii settlement argument petitioners contend that the stipulated decision in docket no was a global_settlement for all of their tax_liabilities for the tax years at issue including the amounts they reported respondent contends that the stipulated decision was only for deficiencies and penalties and that their original reported return amounts are still due reviewing the stipulated decision document and the record from the case at docket no it is clear that the stipulated decision did not relieve petitioners of their liability for the amounts reported on their returns and that those amounts are still due see sec_6211 the stipulated decision is a judgment on the merits for purposes of res_judicata and petitioners are precluded from relitigating those amounts in this proceeding see 333_us_591 74_f3d_906 9th cir goodman v commissioner tcmemo_2006_220 furthermore liability for the reported amounts could have been raised during the prior proceeding res_judicata also applies to other admissible matters which might have been offered see commissioner v sunnen u s pincite any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate decision will be entered
